





SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), between Taylor
Morrison, Inc. (together with any successor thereto, the “Company”) and Sheryl
Palmer (“Executive”), is entered into on February 26, 2016.


RECITALS:


WHEREAS, the parties entered into an Employment Agreement, dated as of July 13,
2011, as amended by that certain Amendment to Employment Agreement, dated May
17, 2012 (collectively, the “Employment Agreement”);


WHEREAS, Executive and the Company have agreed to amend and modify certain terms
of the Employment Agreement, with the understanding that all other provisions of
the Employment Agreement shall remain unchanged.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the adequacy
and sufficiency of which is hereby acknowledged, the Company and Executive agree
as follows:


1.     The second sentence of Section 6(a)(iii) of the Employment Agreement
shall be deleted in its entirety and replaced with the following:


“For purposes of this Agreement, ‘Change in Control’ shall have the meaning
ascribed to such term as set forth in the Taylor Morrison Home Corporation 2013
Omnibus Equity Award Plan, as amended from time to time, or any successor plan
thereto.”


2.     Affirmation.     Except as specifically modified herein, all remaining
provisions, terms and conditions of the Employment Agreement shall remain
unchanged and in full force and effect. The parties hereto acknowledge and agree
that the Employment Agreement, including all exhibits thereto, and this
Amendment shall constitute the entire agreement among the parties hereto with
respect to Executive’s employment thereunder, and supersedes and is in full
substitution for any and all prior understandings or agreements with respect to
the Executive’s employment.


3.     Miscellaneous.     This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.




*    *    *

















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, or
caused this Amendment to be duly executed on their respective behalf by their
respective duly authorized officers, all effective as of the date and year first
written above.


TAYLOR MORRISON, INC.                        EXECUTIVE


By: /s/ Darrell Sherman                            /s/ Sheryl Palmer
Darrell Sherman                                 Sheryl Palmer
Executive Vice President,
Chief Legal Officer and Secretary










 














































































[Signature Page to Second Amendment to Employment Agreement]





